 1324 NLRB No. 1161Although no further reminder or warning of the consequences offailing to file an answer was sent or given to the Respondent, this
does not warrant denial of the motion. See, e.g., Superior Industries,289 NLRB 834, 835 fn. 13 (1988).NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Service Litho Printing & Publishing Co. andGraphic Communications International Union
Local 583. Case 20±CA±27676October 10, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSUpon a charge filed by the Union on February 20,1997, the General Counsel of the National Labor Rela-
tions Board issued a complaint on June 30, 1997,
against Service Litho Printing & Publishing Co., the
Respondent, alleging that it has violated Section
8(a)(1) and (5) of the National Labor Relations Act.
Although properly served copies of the charge and
complaint, the Respondent failed to file an answer.On September 15, 1997, the General Counsel fileda Motion for Summary Judgment with the Board. On
September 17, 1997, the Board issued an order trans-
ferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted.
The Respondent filed no response. The allegations in
the motion are therefore undisputed.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted.1In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in San Francisco,
California, has been engaged in providing printing
services for commercial customers. During the cal-
endar year ending December 31, 1995, the Respondent,
in conducting its business operations, provided servicesvalued in excess of $50,000 for enterprises locatedwithin the State of California which meet the applica-
ble Board standard for assertion of jurisdiction on a di-
rect basis, and provided services valued in excess of
$50,000 for enterprises located outside the State of
California. We find that the Respondent is an employer
engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act and that the Union is a
labor organization within the meaning of Section 2(5)
of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Respondent con-stitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(b) of the
Act:All production employees employed by the Re-spondent at its San Francisco, California facility;
excluding all other employees, guards and super-
visors as defined in the Act.Since at least May 1, 1990, and at all material times,the Union has been the designated exclusive collective-
bargaining representative of the unit, as part of a
multi-employer association unit, and since then the
Union has been recognized as the representative by the
Respondent. This recognition has been embodied in
successive collective-bargaining agreements, the most
recent of which expired about May 12, 1996 (the
Agreement). At all times since at least May 1, 1990,
based on Section 9(a) of the Act, the Union has been
the exclusive collective-bargaining representative of
the unit.Section 21.5 of the Agreement provides that the Re-spondent shall pay its employees their accrued vacation
pay immediately upon their termination. Section 47.1
of the Agreement provides that if the Respondent
ceases operations, it shall pay its employees their con-
tractually mandated severance pay immediately upon
their termination. Section 47.2 of the Agreement pro-
vides that if the Respondent ceases operations, it shall
make the contractually mandated health care and pen-
sion trust fund contributions on behalf of terminated
employees for each week of severance pay.About July 31, 1996, the Respondent unilaterallychanged the terms and conditions of employment of
the unit employees by ceasing operations at its facility
and terminating all of its employees without complying
with these provisions of the Agreement. These subjects
relate to wages, hours, and other terms and conditions
of employment of the unit and are mandatory subjects
for the purposes of collective bargaining. The Re-
spondent engaged in this conduct without prior notice
to the Union and without affording the Union an op-
portunity to bargain with the Respondent with respect
to this conduct. Until at least August 26, 1996, the 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2To the extent that an employee has made personal contributionsto a fund that are accepted by the fund in lieu of the Respondent's
delinquent contributions during the period of the delinquency, the
Respondent will reimburse the employee, but the amount of such re-
imbursement will constitute a setoff to the amount that the Respond-
ent otherwise owes the fund.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Union did not know and could not have reasonablybeen expected to know that the Respondent was repu-
diating these provisions of the Agreement.CONCLUSIONSOF
LAWBy the acts and conduct described above, the Re-spondent has been failing and refusing to bargain col-
lectively and in good faith with the collective-bargain-
ing representative of its employees, and has thereby
engaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(1) and (5) and Sec-
tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent violated Sec-
tion 8(a)(5) and (1) by unilaterally failing to comply
with the provisions of the Agreement requiring the Re-
spondent to pay its employees their accrued vacation
pay and their contractually mandated severance pay
immediately upon their termination, we shall order the
Respondent to comply with these terms of the Agree-
ment and make the unit employees whole for any loss
of earnings attributable to its unlawful conduct. Back-
pay shall be computed in accordance with Ogle Pro-tection Service, 183 NLRB 682 (1970), enfd. 444 F.2d502 (6th Cir. 1971), with interest as prescribed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).Furthermore, having found that the Respondent hasviolated Section 8(a)(5) and (1) by failing to make
contractually required contributions to the health care
and pension trust funds on behalf of terminated em-
ployees for each week of severance pay, we shall order
the Respondent to make whole its unit employees by
making all such delinquent contributions, including any
additional amounts due the funds in accordance with
Merryweather Optical Co., 240 NLRB 1213, 1216 fn.7 (1979). In addition, the Respondent shall reimburse
unit employees for any expenses ensuing from its fail-
ure to make the required contributions, as set forth in
Kraft Plumbing & Heating, 252 NLRB 891 fn. 2(1980), enfd. 661 F.2d 940 (9th Cir. 1981), such
amounts to be computed in the manner set forth in
Ogle Protection Service, supra, with interest as pre-scribed in New Horizons for the Retarded, supra.2ORDERThe National Labor Relations Board orders that theRespondent, Service Litho Printing & Publishing Co.,
San Francisco, California, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to bargain with GraphicCommunications International Union Local 583 as the
exclusive collective-bargaining representative of the
employees in the following unit by ceasing operations
at its facility and terminating all of its employees with-
out complying with the provisions of the Agreement
providing for payment of accrued vacation pay and
severance pay immediately upon their termination and
payment of contractually mandated health care and
pension trust fund contributions on behalf of termi-
nated unit employees for each week of severance pay:All production employees employed by the Re-spondent at its San Francisco, California facility;
excluding all other employees, guards and super-
visors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Comply with these terms of the Agreement re-quiring the payment of accrued vacation pay and con-
tractually mandated severance pay immediately upon
termination and make the terminated unit employees
whole for any loss of earnings attributable to its failure
to do so, in the manner set forth in the remedy section
of this decision.(b) Comply with the terms of the Agreement bymaking contractually required contributions to the
health care and pension trust funds on behalf of the
terminated unit employees for each week of severance
pay, and reimburse the unit employees for any ex-
penses ensuing from its failure to make the required
contributions, in the manner set forth in the remedy
section of this decision.(c) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(d) Within 14 days after service by the Region, du-plicate and mail, at its own expense, a copy of the at-
tached notice marked ``Appendix''3to all unit employ- 3SERVICE LITHO PRINTING & PUBLISHING CO.ees at their last known addresses and the Union at itsbusiness address.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.October 10, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail and refuse to bargain with Graph-ic Communications International Union Local 583 asthe exclusive bargaining representative of the follow-ing unit employees by ceasing operations at our facility
or terminating all of our employees without complying
with the provisions of the collective-bargaining agree-
ment providing for payment of accrued vacation pay
and severance pay immediately upon unit employees'
termination and payment of contractually mandated
health care and pension trust fund contributions on be-
half of terminated unit employees for each week of
severance pay:All production employees employed by us at ourSan Francisco, California facility; excluding all
other employees, guards and supervisors as de-
fined in the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
comply with the terms of the collective-bargaining agreement requiring the payment of accrued
vacation pay and contractually mandated severance pay
immediately upon termination and WEWILL
make theterminated unit employees whole for any loss of earn-
ings attributable to our failure to do so.WEWILL
comply with the terms of the collective-bargaining agreement by making contractually required
contributions to the health care and pension trust funds
on behalf of the terminated unit employees for each
week of severance pay, and reimburse the unit employ-
ees for any expenses ensuing from our failure to make
the required contributions.SERVICELITHOPRINTING&
PUBLISHINGCO.